DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 11/20/2020 has been entered.  Claims 1-12 have been amended and new claims 13-20 have been added.  Therefore, claims 1-20 are now pending in the application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbien on 03/08/2021.

The application has been amended as follows: 
The dependent claim 14 has been amended to depend on claim 13 instead of claim 1.  
14. (Currently Amended) The wheeled landing gear according to claim 13, wherein the at least one pad comprises a plurality of pads, the stationary inner support has at least one pad of the plurality of pads, the movable intermediate support has at least one pad of the plurality of pads, and the outer support has at least one pad of the plurality of pads, the brake disk being clamped, following action of the actuator, between the pad of the intermediate 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Delayre et al. (US 2014/0367209 A1) discloses a braking system having an actuator (205 in fig. 6), a caliper (201) comprising a movable support (210) with first brake pad (207) that is movable under the action of the actuator and a fixed support (203) with second brake pad (208), and a brake disk including constraining elements that co-operate with notches in a rim (note [0016]).  
However, prior art fails to disclose an outer support of the caliper is being hinged relative to the fixed support such that under action of the actuator, the movable support moves so that the brake disk is clamped by the pad between the movable support and the outer support, and then continues to move the outer support so that the brake disk is clamped by the pad between the fixed support and the outer support.  
Prior art fails to disclose or suggest these limitations recited in independent claims 1, 13 and 20.  Therefore, independent claims 1, 13 and 20 are allowable.  Claims 2-12 and 14-19 depend directly or indirectly on claims 1, 13 and 20 accordingly and are therefore also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

/MAHBUBUR RASHID/Examiner, Art Unit 3657